UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C., 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number Exact Name of Registrant as specified in its charter State or other Jurisdiction of Incorporation IRS Employer Identification Number 1-12609 PG&E Corporation California 94-3234914 1-2348 Pacific Gas and Electric Company California 94-0742640 Pacific Gas and Electric Company 77 Beale Street P.O. Box 770000 San Francisco, California 94177 PG&E Corporation One Market, Spear Tower Suite 2400 San Francisco, California 94105 Address of principal executive offices, including zip code Pacific Gas and Electric Company (415) 973-7000 PG&E Corporation (415) 267-7000 Registrant's telephone number, including area code Indicate by check mark whether each registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) have been subject to such filing requirements for the past 90 days.[X] Yes[] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. PG&E Corporation: [X] Large accelerated filer [] Accelerated Filer [] Non-accelerated filer Pacific Gas and Electric Company: [] Large accelerated filer [] Accelerated Filer [X] Non-accelerated filer Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). PG&E Corporation: [] Yes [X] No Pacific Gas and Electric Company: [] Yes [X] No Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Common Stock Outstanding as of October 29, 2007: PG&E Corporation 354,051,663 shares (excluding 24,665,500 shares held by a wholly owned subsidiary) Pacific Gas and Electric Company Wholly owned by PG&E Corporation PG&E CORPORATION AND PACIFIC GAS AND ELECTRIC COMPANY, FORM 10-Q FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2007 TABLE OF CONTENTS PART I. FINANCIAL INFORMATION PAGE ITEM 1: CONDENSED CONSOLIDATED FINANCIAL STATEMENTS PG&E Corporation Condensed Consolidated Statements of Income 3 Condensed Consolidated Balance Sheets 4 Condensed Consolidated Statements of Cash Flows 6 Pacific Gas and Electric Company Condensed Consolidated Statements of Income 7 Condensed Consolidated Balance Sheets 8 Condensed Consolidated Statements of Cash Flows 10 NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NOTE 1: Organization and Basis of Presentation 11 NOTE 2: New and Significant Accounting Policies 11 NOTE 3: Regulatory Assets, Liabilities and Balancing Accounts 14 NOTE 4: Debt 18 NOTE 5: Shareholders' Equity 20 NOTE 6: Earnings Per Common Share 20 NOTE 7: Derivatives and Hedging Activities 22 NOTE 8: Related Party Agreements and Transactions 22 NOTE 9: Resolution of Remaining Chapter 11 Disputed Claims 23 NOTE 10: Commitments and Contingencies 24 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Overview 32 Forward-Looking Statements 34 Results of Operations 36 Liquidity and Financial Resources 43 Contractual Commitments 47 Capital Expenditures 47 Off-Balance Sheet Arrangements 48 Contingencies 49 Regulatory Matters 49 Risk Management Activities 54 Critical Accounting Policies 55 New Accounting Policies 56 Accounting Pronouncements Issued But Not Yet Adopted 56 Environmental and Legal Matters 56 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 56 ITEM 4. CONTROLS AND PROCEDURES 56 PART II. OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 58 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 58 ITEM 5. OTHER INFORMATION 58 ITEM 6. EXHIBITS 58 SIGNATURES 60 2 PART I.FINANCIAL INFORMATION ITEM 1: CONDENSED CONSOLIDATED FINANCIAL STATEMENTS PG&E CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Three Months Ended Nine Months Ended (in millions, except per share amounts) September 30, September 30, 2007 2006 2007 2006 Operating Revenues Electric $ 2,574 $ 2,470 $ 7,107 $ 6,547 Natural gas 705 698 2,714 2,786 Total operating revenues 3,279 3,168 9,821 9,333 Operating Expenses Cost of electricity 998 884 2,606 2,195 Cost of natural gas 281 298 1,431 1,539 Operating and maintenance 953 795 2,794 2,639 Depreciation, amortization, and decommissioning 465 456 1,325 1,291 Total operating expenses 2,697 2,433 8,156 7,664 Operating Income 582 735 1,665 1,669 Interest income 36 40 125 104 Interest expense (196 ) (152 ) (571 ) (470 ) Other income (expense), net 7 (22 ) 22 6 Income Before Income Taxes 429 601 1,241 1,309 Income tax provision 151 208 438 470 Net Income $ 278 $ 393 $ 803 $ 839 Weighted Average Common Shares Outstanding, Basic 352 347 350 345 Net Earnings Per Common Share, Basic $ 0.77 $ 1.09 $ 2.23 $ 2.36 Net Earnings Per Common Share, Diluted $ 0.77 $ 1.09 $ 2.22 $ 2.33 Dividends Declared Per Common Share $ 0.36 $ 0.33 $ 1.08 $ 0.99 See accompanying Notes to the Condensed Consolidated Financial Statements. 3 PG&E CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS Balance At (in millions) September 30, 2007 (Unaudited) December 31, 2006 ASSETS Current Assets Cash and cash equivalents $ 784 $ 456 Restricted cash 1,446 1,415 Accounts receivable: Customers (net of allowance for doubtful accounts of $54 million in 2007 and$50 million in 2006) 2,424 2,343 Regulatory balancing accounts 601 607 Inventories: Gas stored underground and fuel oil 262 181 Materials and supplies 160 149 Income taxes receivable - - Prepaid expenses and other 404 716 Total current assets 6,081 5,867 Property, Plant, and Equipment Electric 25,028 24,036 Gas 9,380 9,115 Construction work in progress 1,398 1,047 Other 16 16 Total property, plant, and equipment 35,822 34,214 Accumulated depreciation (12,788 ) (12,429 ) Net property, plant, and equipment 23,034 21,785 Other Noncurrent Assets Regulatory assets 4,530 4,902 Nuclear decommissioning funds 1,978 1,876 Other 458 373 Total other noncurrent assets 6,966 7,151 TOTAL ASSETS $ 36,081 $ 34,803 See accompanying Notes to the Condensed Consolidated Financial Statements. 4 PG&E CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS Balance At (in millions) September 30, 2007 (Unaudited) December 31, 2006 LIABILITIES AND SHAREHOLDERS' EQUITY Current Liabilities Short-term borrowings $ 1,165 $ 759 Long-term debt, classified as current - 281 Rate reduction bonds, classified as current 73 290 Energy recovery bonds, classified as current 350 340 Accounts payable: Trade creditors 772 1,075 Disputed claims and customer refunds 1,648 1,709 Regulatory balancing accounts 708 1,030 Other 418 420 Interest payable 605 583 Income taxes payable 118 102 Deferred income taxes 88 148 Other 1,546 1,513 Total current liabilities 7,491 8,250 Noncurrent Liabilities Long-term debt 7,674 6,697 Energy recovery bonds 1,675 1,936 Regulatory liabilities 3,879 3,392 Asset retirement obligations 1,511 1,466 Income taxes payable 233 - Deferred income taxes 2,874 2,840 Deferred tax credits 101 106 Other 1,993 2,053 Total noncurrent liabilities 19,940 18,490 Commitments and Contingencies (Notes 4, 5, 9, and 10) Preferred Stock of Subsidiaries 252 252 Preferred Stock Preferred stock, no par value, authorized 80,000,000 shares, $100 par value, authorized 5,000,000 shares, none issued - - Common Shareholders' Equity Common stock, no par value, authorized 800,000,000 shares, issued 377,063,946 common and 1,235,467 restricted shares in 2007 and issued 372,803,521 common and 1,377,538 restricted shares in 2006 6,044 5,877 Common stock held by subsidiary, at cost, 24,665,500 shares (718 ) (718 ) Reinvested earnings 3,076 2,671 Accumulated other comprehensive loss (4 ) (19 ) Total common shareholders' equity 8,398 7,811 TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ 36,081 $ 34,803 See accompanying Notes to the Condensed Consolidated Financial Statements. 5 PG&E CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended (in millions) September 30, 2007 2006 Cash Flows From Operating Activities Net income $ 803 $ 839 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation, amortization, decommissioning, and allowance for equity funds used during construction 1,419 1,343 Deferred income taxes and tax credits, net (33 ) (172 ) Other deferred charges and noncurrent liabilities 281 (37 ) Gain on sale of assets (1 ) (15 ) Net effect of changes in operating assets and liabilities: Accounts receivable (80 ) 239 Inventories (92 ) (8 ) Accounts payable (322 ) (175 ) Accrued taxes and income taxes receivable 234 212 Regulatory balancing accounts, net (238 ) 404 Other current assets 120 (71 ) Other current liabilities 19 (325 ) Other (32 ) 6 Net cash provided by operating activities 2,078 2,240 Cash Flows From Investing Activities Capital expenditures (2,035 ) (1,729 ) Net proceeds from sale of assets 15 11 Decrease (increase) in restricted cash (32 ) 58 Proceeds from nuclear decommissioning trust sales 703 942 Purchases of nuclear decommissioning trust investments (805 ) (1,040 ) Net cash used in investing activities (2,154 ) (1,758 ) Cash Flows From Financing Activities Borrowings under accounts receivable facility and working capital facility 600 50 Repayments under accounts receivable facility (300 ) (310 ) Net issuance of commercial paper, net of $2 million discount in 2007 91 281 Proceeds from issuance of long-term debt, net of discount and issuance costs of $10 million in 2007 690 - Rate reduction bonds matured (217 ) (214 ) Energy recovery bonds matured (251 ) (224 ) Common stock issued 120 108 Common stock repurchased - (114 ) Common stock dividends paid (367 ) (342 ) Other 38 (8 ) Net cash provided by (used in) financing activities 404 (773 ) Net change in cash and cash equivalents 328 (291 ) Cash and cash equivalents at January 1 456 713 Cash and cash equivalents at September 30 $ 784 $ 422 Supplemental disclosures of cash flow information Cash paid for: Interest (net of amounts capitalized) $ 443 $ 450 Income taxes paid, net 307 428 Supplemental disclosures of noncash investing and financing activities Common stock dividends declared but not yet paid $ 127 $ 116 Assumption of capital lease obligation - 408 See accompanying Notes to the Condensed Consolidated Financial Statements. 6 PACIFIC GAS AND ELECTRIC COMPANY CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Three Months Ended Nine Months Ended (in millions) September 30, September 30, 2007 2006 2007 2006 Operating Revenues Electric $ 2,574 $ 2,470 $ 7,107 $ 6,547 Natural gas 705 698 2,714 2,786 Total operating revenues 3,279 3,168 9,821 9,333 Operating Expenses Cost of electricity 998 884 2,606 2,195 Cost of natural gas 281 298 1,431 1,539 Operating and maintenance 950 793 2,788 2,637 Depreciation, amortization, and decommissioning 465 456 1,325 1,290 Total operating expenses 2,694 2,431 8,150 7,661 Operating Income 585 737 1,671 1,672 Interest income 33 36 116 94 Interest expense (189 ) (144 ) (549 ) (447 ) Other income (expense), net 13 (15 ) 38 16 Income Before Income Taxes 442 614 1,276 1,335 Income tax provision 159 236 458 509 Net Income 283 378 818 826 Preferred stock dividend requirement 4 3 10 10 Income Available for Common Stock $ 279 $ 375 $ 808 $ 816 See accompanying Notes to the Condensed Consolidated Financial Statements. 7 PACIFIC GAS AND ELECTRIC COMPANY CONDENSED CONSOLIDATED BALANCE SHEETS Balance At (in millions) September 30, 2007 (Unaudited) December 31, 2006 ASSETS Current Assets Cash and cash equivalents $ 460 $ 70 Restricted cash 1,446 1,415 Accounts receivable: Customers (net of allowance for doubtful accounts of $54 million in 2007 and $50 million in 2006) 2,424 2,343 Related parties 7 6 Regulatory balancing accounts 601 607 Inventories: Gas stored underground and fuel oil 262 181 Materials and supplies 160 149 Income taxes receivable - 20 Prepaid expenses and other 402 714 Total current assets 5,762 5,505 Property, Plant, and Equipment Electric 25,028 24,036 Gas 9,380 9,115 Construction work in progress 1,397 1,047 Total property, plant, and equipment 35,805 34,198 Accumulated depreciation (12,773 ) (12,415 ) Net property, plant, and equipment 23,032 21,783 Other Noncurrent Assets Regulatory assets 4,530 4,902 Nuclear decommissioning funds 1,978 1,876 Related parties receivable 24 25 Other 359 280 Total other noncurrent assets 6,891 7,083 TOTAL ASSETS $ 35,685 $ 34,371 See accompanying Notes to the Condensed Consolidated Financial Statements. 8 PACIFIC GAS AND ELECTRIC COMPANY CONDENSED CONSOLIDATED BALANCE SHEETS Balance At (in millions, except share amounts) September 30, 2007 (Unaudited) December 31, 2006 LIABILITIES AND SHAREHOLDERS' EQUITY Current Liabilities Short-term borrowings $ 1,165 $ 759 Long-term debt, classified as current - 1 Rate reduction bonds, classified as current 73 290 Energy recovery bonds, classified as current 350 340 Accounts payable: Trade creditors 772 1,075 Disputed claims and customer refunds 1,648 1,709 Related parties 43 40 Regulatory balancing accounts 708 1,030 Other 403 402 Interest payable 599 570 Income taxes payable 157 - Deferred income taxes 92 118 Other 1,374 1,346 Total current liabilities 7,384 7,680 Noncurrent Liabilities Long-term debt 7,394 6,697 Energy recovery bonds 1,675 1,936 Regulatory liabilities 3,879 3,392 Asset retirement obligations 1,511 1,466 Income taxes payable 103 - Deferred income taxes 2,936 2,972 Deferred tax credits 101 106 Other 1,867 1,922 Total noncurrent liabilities 19,466 18,491 Commitments and Contingencies (Notes 4, 5, 9, and 10 ) Shareholders' Equity Preferred stock without mandatory redemption provisions: Nonredeemable, 5.00% to 6.00%, outstanding 5,784,825 shares 145 145 Redeemable, 4.36% to 5.00%, outstanding 4,534,958 shares 113 113 Common stock, $5 par value, authorized 800,000,000 shares, issued 279,624,823 shares 1,398 1,398 Common stock held by subsidiary, at cost, 19,481,213 shares (475 ) (475 ) Additional paid-in capital 2,036 1,822 Reinvested earnings 5,619 5,213 Accumulated other comprehensive loss (1 ) (16 ) Total shareholders' equity 8,835 8,200 TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ 35,685 $ 34,371 See accompanying Notes to the Condensed Consolidated Financial Statements. 9 PACIFIC GAS AND ELECTRIC COMPANY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended (in millions) September 30, 2007 2006 Cash Flows From Operating Activities Net income $ 818 $ 826 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation, amortization, decommissioning, and allowance for equity funds used during construction 1,417 1,342 Deferred income taxes and tax credits, net (35 ) (172 ) Other deferred charges and noncurrent liabilities 270 (65 ) Gain on sale of assets (1 ) (15 ) Net effect of changes in operating assets and liabilities: Accounts receivable (82 ) 239 Inventories (92 ) (8 ) Accounts payable (315 ) (176 ) Accrued taxes and income taxes receivable 228 113 Regulatory balancing accounts, net (238 ) 404 Other current assets 120 (71 ) Other current liabilities 35 (301 ) Other (32 ) (5 ) Net cash provided by operating activities 2,093 2,111 Cash Flows From Investing Activities Capital expenditures (2,035 ) (1,729 ) Net proceeds from sale of assets 15 11 Decrease (increase) in restricted cash (32 ) 58 Proceeds from nuclear decommissioning trust sales 703 942 Purchases of nuclear decommissioning trust investments (805 ) (1,040 ) Net cash used in investing activities (2,154 ) (1,758 ) Cash Flows From Financing Activities Borrowings under accounts receivable facility and working capital facility 600 50 Repayments under accounts receivable facility (300 ) (310 ) Net issuance of commercial paper, net of $2 million discount in 2007 91 281 Proceeds from issuance of long-term debt, net of discount and issuance costs of $10 million in 2007 690 - Rate reduction bonds matured (217 ) (214 ) Energy recovery bonds matured (251 ) (224 ) Common stock dividends paid (381 ) (345 ) Preferred stock dividends paid (10 ) (10 ) Equity infusion from PG&E Corporation 200 - Other 29 24 Net cash provided by (used in) financing activities 451 (748 ) Net change in cash and cash equivalents 390 (395 ) Cash and cash equivalents at January 1 70 463 Cash and cash equivalents at September 30 $ 460 $ 68 Supplemental disclosures of cash flow information Cash paid for: Interest (net of amounts capitalized) $ 416 $ 423 Income taxes paid, net 403 562 Supplemental disclosures of noncash investing and financing activities Assumption of capital lease obligation $ - $ 408 See accompanying Notes to the Condensed Consolidated Financial Statements. 10 NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NOTE 1: ORGANIZATION AND BASIS OF PRESENTATION PG&E Corporation is a holding company whose primary purpose is to hold interests in energy-based businesses.PG&E Corporation conducts its business principally through Pacific Gas and Electric Company (the “Utility”), a public utility operating in northern and central California.The Utility engages in the businesses of electricity and natural gas distribution; electricity generation, procurement and transmission; and natural gas procurement, transportation and storage.The Utility is primarily regulated by the California Public Utilities Commission (“CPUC”) and the Federal Energy Regulatory Commission (“FERC”). This Quarterly Report on Form 10-Q is a combined report of PG&E Corporation and the Utility.Therefore, the Notes to the unaudited Condensed Consolidated Financial Statements apply to both PG&E Corporation and the Utility.PG&E Corporation's Condensed Consolidated Financial Statements include the accounts of PG&E Corporation, the Utility, and other wholly owned and controlled subsidiaries.The Utility's Condensed Consolidated Financial Statements include its accounts and those of its wholly owned and controlled subsidiaries and variable interest entities for which it is subject to a majority of the risk of loss or gain.All intercompany transactions have been eliminated from the Condensed Consolidated Financial Statements. The accompanying interim unaudited Condensed Consolidated Financial Statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) for interim financial information and in accordance with the instructions to Form 10-Q and Rule 10-01 of Regulation S-X promulgated by the Securities and Exchange Commission (“SEC”) and do not contain all of the information and footnotes required by GAAP and the SEC for annual financial statements.The information at December 31, 2006 in both PG&E Corporation's and the Utility's Condensed Consolidated Balance Sheets included in this quarterly report was derived from the audited Consolidated Balance Sheets incorporated by reference into their combined Annual Report on Form 10-K for the year ended December 31, 2006.(PG&E Corporation’s and the Utility’s combined Annual Report on Form 10-K for the year ended December 31, 2006, together with the information incorporated by reference into such report, is referred to in this Quarterly Report on Form 10-Q as the “2006 Annual Report.”) Except for the new and significant accounting policies described in Note 2 below, the accounting policies used by PG&E Corporation and the Utility are discussed in Note 2 of the Notes to the Consolidated Financial Statements in the 2006 Annual Report. The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions.These estimates and assumptions affect the reported amounts of revenues, expenses, assets and liabilities, and the disclosure of contingencies and include, but are not limited to, estimates and assumptions used in determining the Utility's regulatory asset and liability balances based on probability assessments of regulatory recovery, revenues earned but not yet billed, disputed claims, asset retirement obligations, allowance for doubtful accounts receivable, provisions for losses that are deemed probable from environmental remediation liabilities, pension and other employee benefit plan liabilities, severance costs, mark-to-market accounting, income tax related liabilities, and litigation.The Utility also reviews long-lived assets and certain identifiable intangibles held and used in operations for impairment whenever events or changes in circumstances indicate that the carrying amount of these assets might not be recoverable.A change in management's estimates or assumptions could have a material impact on PG&E Corporation's and the Utility's financial condition and results of operations during the period in which such change occurred.As these estimates and assumptions involve judgments on a wide range of factors, including future regulatory decisions and economic conditions that are difficult to predict, actual results could differ materially from these estimates and assumptions.PG&E Corporation's and the Utility's Condensed Consolidated Financial Statements reflect all adjustments that management believes are necessary for the fair presentation of their financial condition and results of operations for the periods presented.The results of operations for interim periods are not necessarily indicative of the results of operations for the full year. This quarterly report should be read in conjunction with PG&E Corporation's and the Utility's Consolidated Financial Statements and Notes to the Consolidated Financial Statements in the 2006 Annual Report. NOTE 2:NEW AND SIGNIFICANT ACCOUNTING POLICIES Accounting for Uncertainty in Income Taxes On January 1, 2007, PG&E Corporation and the Utility adopted the provisions of Financial Accounting Standards Board (“FASB”) Interpretation No. 48, “Accounting for Uncertainty in Income Taxes” (“FIN 48”).FIN 48 clarifies the 11 accounting for uncertainty in income taxes.FIN 48 prescribes a two-step process in the recognition and measurement of a tax position taken or expected to be taken in a tax return.The first step is to determine if it is more likely than not that a tax position will be sustained upon examination by taxing authorities based on the merits of the position.If this threshold is met, the second step is to measure the tax position on the balance sheet by using the largest amount of benefit that is greater than 50% likely of being realized upon ultimate settlement.The difference between a tax position taken or expected to be taken in a tax return and the benefit recognized and measured pursuant to FIN 48 represents an unrecognized tax benefit.An unrecognized tax benefit is a liability that represents a potential future obligation to the taxing authority. The effects of adopting FIN 48 were as follows: PG&E Corporation Utility (in millions) At January 1, 2007 Cumulative effect of adoption – decrease to Beginning Reinvested Earnings $ 18 $ 21 Unrecognized tax benefits 212 90 The component of unrecognized tax benefits that, if recognized, would affect the effective tax rate 107 61 Interest expense accrued on unrecognized tax benefits through January 1, 2007 52 21 Interest expense and penalties, if any, related to unrecognized tax benefits are classified as income tax expense in the Condensed Consolidated Statements of Income. PG&E Corporation Utility (in millions) Three Months Ended September 30, 2007 Decrease in interest expense on unrecognized tax benefits $ (3 ) $ (2 ) Nine Months Ended September 30, 2007 Increase in interest expense on unrecognized tax benefits $ 8 $ 3 PG&E Corporation and the Utility do not anticipate that there will be any material net changes to unrecognized tax benefits within the next twelve months.For a description of tax years that remain subject to examination, see “Taxation Matters” in Note 10 below. Share-Based Compensation On January 1, 2006, PG&E Corporation and the Utility adopted the provisions of Statement of Financial Accounting Standards (“SFAS”) No. 123R, “Share-Based Payment” (“SFAS No. 123R”), using the modified prospective application method, which requires that compensation cost be recognized for all share-based payment awards, including unvested stock options, based on the grant date fair value.SFAS No. 123R requires that an estimate of future forfeitures be made and that compensation cost be recognized only for share-based payment awards that are expected to vest. PG&E Corporation and the Utility use an estimated annual forfeiture rate of 2%, based on historic forfeiture rates, for purposes of determining compensation expense for share-based incentive awards.The following table provides a summary of total compensation expense (reduction to compensation expense) for PG&E Corporation (consolidated) and the Utility (stand-alone) for share-based incentive awards for the three and nine months ended September 30, 2007 and 2006: PG&E Corporation Utility Three Months Ended September 30, Three Months Ended September 30, (in millions) 2007 2006 2007 2006 Stock options $ 2 $ 3 $ 1 $ 2 Restricted stock 6 4 4 3 Performance shares 15 (1 ) 10 (1 ) Total compensation expense (pre-tax) $ 23 $ 6 $ 15 $ 4 Total compensation expense (after-tax) $ 14 $ 4 $ 9 $ 2 12 PG&E Corporation Utility Nine Months Ended September 30, Nine Months Ended September 30, (in millions) 2007 2006 2007 2006 Stock options $ 6 $ 9 $ 3 $ 6 Restricted stock 19 15 12 11 Performance shares 15 20 9 14 Total compensation expense (pre-tax) $ 40 $ 44 $ 24 $ 31 Total compensation expense (after-tax) $ 24 $ 26 $ 14 $ 18 Pension and Other Postretirement Benefits PG&E Corporation and the Utility provide a non-contributory defined benefit pension plan for certain of their employees and retirees (referred to collectively as “pension benefits”), contributory postretirement medical plans for certain of their employees and retirees and their eligible dependents, and non-contributory postretirement life insurance plans for certain of their employees and retirees (referred to collectively as “other benefits”).PG&E Corporation and the Utility use a December 31 measurement date for all of their plans and use publicly quoted market values and independent pricing services depending on the nature of the assets, as reported by the trustee, to determine the fair value of the plan assets. Net periodic benefit cost as reflected in PG&E Corporation's Condensed Consolidated Statements of Income for the three and nine months ended September 30, 2007 and 2006 are as follows: Pension Benefits Other Benefits Three Months Ended September 30, Three Months Ended September 30, (in millions) 2007 2006 2007 2006 Service cost for benefits earned $ 55 $ 59 $ 7 $ 7 Interest cost 139 128 20 18 Expected return on plan assets (178 ) (160 ) (23 ) (23 ) Amortization of transition obligation (1) - - 7 7 Amortization of prior service cost (1) 12 13 3 4 Amortization of unrecognized (gain) loss (1) 1 6 (1 ) (1 ) Net periodic benefit cost $ 29 $ 46 $ 13 $ 12 (1) In 2007, under SFAS No.158, “Employers’ Accounting for Defined Benefit Pension and Other Postretirement Plans, an amendment of FASB Statements No. 87, 88, 106, and 132(R)” (“SFAS No. 158”),PG&E Corporation and the Utility recorded amounts related to other benefits in other comprehensive income, net of related deferred taxes.Other comprehensive income does not include amortization of the amounts related to the defined benefit pension plan, which are recorded to the existing pension regulatory liability in accordance with the provisions of SFAS No. 71, “Accounting for the Effects of Certain Types of Regulation,” as amended (“SFAS No. 71”). Pension Benefits Other Benefits Nine Months Ended September 30, Nine Months Ended September 30, (in millions) 2007 2006 2007 2006 Service cost for benefits earned $ 173 $ 177 $ 22 $ 21 Interest cost 408 383 59 55 Expected return on plan assets (533 ) (480 ) (72 ) (67 ) Amortization of transition obligation (1) - - 19 19 Amortization of prior service cost (1) 37 41 12 11 Amortization of unrecognized (gain) loss (1) 2 17 (7 ) (2 ) Net periodic benefit cost $ 87 $ 138 $ 33 $ 37 (1) In 2007, under SFAS No.158, PG&E Corporation and the Utility recorded amounts related to other benefits in other comprehensive income, net of related deferred taxes.Other comprehensive income does not include amortization of the amounts related to the defined benefit pension plan, which are recorded to the existing pension regulatory liability in accordance with the provisions of SFAS No. 71. 13 There was no material difference between PG&E Corporation's and the Utility's net periodic benefit cost. Under SFAS No. 71, regulatory adjustments are recorded in the Condensed Consolidated Statements of Income and Condensed Consolidated Balance Sheets of the Utility to reflect the difference between Utility pension expense or income for GAAP purposes and Utility pension expense or income for ratemaking purposes, which is based on a funding approach.The CPUC has authorized the Utility to recover the costs associated with its other benefits for 1993 and beyond.Recovery for other benefits is based on the lesser of the amounts collected in rates or the annual contribution on a tax-deductible basis to the appropriate trusts. ACCOUNTING PRONOUNCEMENTS ISSUED BUT NOT YET ADOPTED Fair Value Measurements In September 2006, the FASB issued SFAS No. 157, “Fair Value Measurements” (“SFAS No. 157”).SFAS No. 157 defines fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date.SFAS No. 157 also establishes a framework for measuring fair value and provides for expanded disclosures about fair value measurements.SFAS No. 157 is effective for fiscal years beginning after November 15, 2007.PG&E Corporation and the Utility are currently evaluating the impact of SFAS No. 157. Fair Value Option In February 2007, the FASB issued SFAS No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities” (“SFAS No. 159”).SFAS No. 159 establishes a fair value option under which entities can elect to report certain financial assets and liabilities at fair value, with changes in fair value recognized in earnings.SFAS No. 159 is effective for fiscal years beginning after November 15, 2007.PG&E Corporation and the Utility are currently evaluating the impact of SFAS No. 159. Amendment of FASB Interpretation No. 39 In April 2007, the FASB issued FASB Staff Position on Interpretation 39, “Amendment of FASB Interpretation No. 39” (“FIN 39-1”).Under FIN 39-1, a reporting entity is permitted to offset the fair value amounts recognized for cash collateral paid or cash collateral received against the fair value amounts recognized for derivative instruments executed with the same counterparty under a master netting arrangement.FIN 39-1 is effective for fiscal years beginning after November 15, 2007.PG&E Corporation and the Utility are currently evaluating the impact of FIN 39-1. NOTE 3: REGULATORY ASSETS, LIABILITIES AND BALANCING ACCOUNTS PG&E Corporation and the Utility account for the financial effects of regulation in accordance with SFAS No. 71.SFAS No. 71 applies to regulated entities whose rates are designed to recover the cost of providing service.SFAS No. 71 applies to all of the Utility's operations. Under SFAS No. 71, incurred costs that would otherwise be charged to expense may be capitalized and recorded as regulatory assets if it is probable that the incurred costs will be recovered in rates in the future.The regulatory assets are amortized over future periods consistent with the inclusion of costs in authorized customer rates.If costs that a regulated enterprise expects to incur in the future are currently being recovered through rates, SFAS No. 71 requires that the regulated enterprise record those expected future costs as regulatory liabilities.In addition, amounts that are probable of being credited or refunded to customers in the future must be recorded as regulatory liabilities. To the extent that portions of the Utility's operations cease to be subject to SFAS No. 71, or recovery is no longer probable as a result of changes in regulation or other reasons, the related regulatory assets and liabilities are written off. Regulatory Assets 14 Long-term regulatory assets are comprised of the following: Balance At September 30, December 31, (in millions) 2007 2006 Energy recovery bond regulatory asset $ 1,914 $ 2,170 Utility retained generation regulatory assets 964 1,018 Regulatory assets for deferred income tax 697 599 Environmental compliance costs 306 303 Unamortized loss, net of gain, on reacquired debt 276 295 Regulatory assets associated with plan of reorganization 124 147 Scheduling coordinator costs 101 136 Post-transition period contract termination costs 99 120 Other 49 114 Total regulatory assets $ 4,530 $ 4,902 The energy recovery bond (“ERB”) regulatory asset represents the refinancing of the settlement regulatory asset established under the December19, 2003 settlement agreement among PG&E Corporation, the Utility, and the CPUC to resolve the Utility’s proceeding under Chapter 11 of the U.S. Bankruptcy Code (the “Chapter 11 Settlement Agreement”).During the nine months ended September 30, 2007, the Utility recorded amortization of the ERB regulatory asset of approximately $256 million.The Utility expects to fully recover this asset by the end of 2012. As a result of the Chapter 11 Settlement Agreement, the Utility recognized a one-time non-cash gain of $1.2 billion, pre-tax ($0.7 billion, after-tax), for the Utility’s retained generation regulatory assets in the first quarter of 2004.The individual components of these regulatory assets are amortized over their respective lives, with a weighted average life of approximately 16 years.During the nine months ended September 30, 2007, the Utility recorded amortization of the Utility’s retained generation regulatory assets of approximately $54 million. The regulatory assets for deferred income tax represent deferred income tax benefits passed through to customers and are offset by deferred income tax liabilities.Tax benefits to customers have been passed through, as the CPUC requires utilities under its jurisdiction to follow the “flow through” method of passing certain tax benefits to customers.The “flow through” method ignores the effect of deferred taxes on rates.Based on current regulatory ratemaking and income tax laws, the Utility expects to recover deferred income taxes related to regulatory assets over periods ranging from 1 to 40 years. Environmental compliance costs represent the portion of estimated environmental remediation liabilities that the Utility expects to recover in future rates as actual remediation costs are incurred.The Utility expects to recover these costs over periods ranging from 1 to 30 years. Unamortized loss, net of gain, on reacquired debt represents costs related to debt reacquired or redeemed prior to maturity with associated discount and debt issuance costs.These costs are expected to be recovered over the remaining original amortization period of the reacquired debt over periods ranging from 1 to 19 years. Regulatory assets associated with the Utility’s plan of reorganization under Chapter 11 of the U.S. Bankruptcy Code include costs incurred in financing the Utility’s reorganization under Chapter 11 and costs to oversee the environmental enhancement projects of the PacificForest and Watershed Stewardship Council, an entity that was established pursuant to the Utility’s plan of reorganization.The Utility expects to recover these costs over periods ranging from 5 to 30 years. The regulatory asset related to scheduling coordinator (“SC”) costs represents costs that the Utility incurred beginning in 1998 in its capacity as an SC for its then existing wholesale transmission customers.The Utility expects to fully recover the SC costs by 2009. Post-transition period contract termination costs represent amounts that the Utility incurred in terminating a 30-year power purchase agreement.This regulatory asset will be amortized and collected in rates on a straight-line basis until the end of September 2014, the power purchase agreement’s original termination date. As of September 30, 2007, “Other” is primarily related to timing differences between the recognition of asset retirement obligations and the amounts recognized for ratemaking purposes in accordance with GAAP under SFAS No. 143, 15 “Accounting for Asset Retirement Obligations” (“SFAS No. 143”) and FASB Interpretation No. 47, “Accounting for Conditional Asset Retirement Obligations – An Interpretation of SFAS No. 143” (“FIN 47”), as applied to rate-regulated entities. In general, the Utility does not earn a return on regulatory assets where the related costs do not accrue interest.Accordingly, the Utility earns a return only on the Utility’s retained generation regulatory assets, unamortized loss, net of gain on reacquired debt, and regulatory assets associated with the Utility’s plan of reorganization. Current Regulatory Assets As of September 30, 2007 and December 31, 2006, the Utility had current regulatory assets of approximately $189 million and $434 million, respectively, consisting primarily of the rate reduction bond (“RRB”) regulatory asset and price risk management regulatory assets.The RRB regulatory asset represents electric industry restructuring costs that the Utility expects to fully recover by the end of 2007.During the nine months ended September 30, 2007, the Utility recorded amortization of the RRB regulatory asset of approximately $190 million. Price risk management regulatory assets consist of contracts with terms of less than one year to procure electricity and natural gas in order to reduce commodity price risks that are accounted for as derivatives under SFAS No. 133, “Accounting for Derivatives Instruments and Hedging Activities” (“SFAS No. 133”).The costs and proceeds of these derivative instruments are recovered or refunded in rates.Current regulatory assets are included in Prepaid Expenses and Other on the Condensed Consolidated Balance Sheets. Regulatory Liabilities Long-term regulatory liabilities are comprised of the following: Balance At September 30, December 31, (in millions) 2007 2006 Cost of removal obligation $ 2,503 $ 2,340 Asset retirement costs 620 608 Public purpose programs 294 169 California Solar Initiative 136 - Employee benefit plans 100 23 Price risk management 48 37 Other 178 215 Total regulatory liabilities $ 3,879 $ 3,392 Cost of removal liabilities represent revenues collected for asset removal costs that the Utility expects to incur in the future. Asset retirement costs represent timing differences between the recognition of asset retirement obligations and the amounts recognized for ratemaking purposes in accordance with GAAP under SFAS No. 143 and FIN 47 as applied to rate-regulated entities. Public purpose program liabilities represent revenues designated for public purpose program costs that are expected to be incurred in the future. California Solar Initiative liabilities represent revenues designated for public purpose program costs that are expected to be incurred in the future.These revenues will be used by the Utility to promote the use of solar energy in existing residential homes and existing and new commercial, industrial, and agricultural properties. Employee benefit plan expenses represent the cumulative differences between expenses recognized for financial accounting purposes and expenses recognized for ratemaking purposes.These balances will be charged against expense to the extent that future financial accounting expenses exceed amounts recoverable for regulatory purposes. Price risk management liabilities consist of contracts to procure electricity and natural gas with terms in excess of one year that have been entered into in order to reduce commodity price risks and are accounted for as derivative instruments under SFAS No. 133.Changes in the fair value of derivative instruments are deferred and recorded in regulatory accounts because they are expected to be recovered or refunded through regulated rates. 16 As of September 30, 2007, “Other” regulatory liabilities are primarily related to amounts received from insurance companies to pay for hazardous substance remediation costs and future customer benefits associated with the Gateway Generating Station (“Gateway”).The liability for hazardous substance insurance recoveries is refunded to customers until they are fully reimbursed for total covered hazardous substance costs that they have paid to date.Gateway was acquired as part of a settlement with Mirant Corporation and the associated liability will be amortized over 30 years beginning March 2009. Current Regulatory Liabilities As of September 30, 2007 and December 31, 2006, the Utility had current regulatory liabilities of approximately $301 million and $309 million, respectively, consisting primarily of the current portion of electric transmission wheeling revenue refunds and the RRB regulatory liability.Electric transmission wheeling revenue refunds represent amounts that will be refunded to retail transmission owner tariff customers.The RRB regulatory liability represents over-collections associated with the RRB financing that the Utility will return to customers in the future.Current regulatory liabilities are included in Current Liabilities - Other on the Condensed Consolidated Balance Sheets. Regulatory Balancing Accounts The Utility uses regulatory balancing accounts as a mechanism to recover amounts incurred for certain costs, primarily commodity costs.Sales balancing accounts accumulate differences between revenues and the Utility's authorized revenue requirements.Cost balancing accounts accumulate differences between incurred costs and authorized revenue requirements.The Utility also obtained CPUC approval for balancing account treatment of variances between forecasted and actual commodity costs and volumes.This approval eliminates the earnings impact from any revenue variances from adopted forecast levels.Under-collections that are probable of recovery through regulated rates are recorded as regulatory balancing account assets.Over-collections that are probable of being credited to customers are recorded as regulatory balancing account liabilities. The Utility's current regulatory balancing accounts accumulate balances until they are refunded to or received from the Utility's customers through authorized rate adjustments within the next 12 months.Regulatory balancing accounts that the Utility does not expect to collect or refund in the next 12 months are included in Other Noncurrent Assets - Regulatory Assets and Noncurrent Liabilities - Regulatory Liabilities.The CPUC does not allow the Utility to offset regulatory balancing account assets against balancing account liabilities. Regulatory Balancing Account Assets Balance At September 30, December 31, (in millions) 2007 2006 Electricity revenue and cost balancing accounts $ 440 $ 501 Natural gas revenue and cost balancing accounts 161 106 Total $ 601 $ 607 Regulatory Balancing Account Liabilities Balance At September 30, December 31, (in millions) 2007 2006 Electricity revenue and cost balancing accounts $ 658 $ 951 Natural gas revenue and cost balancing accounts 50 79 Total $ 708 $ 1,030 During the nine months ended September 30, 2007, the under-collection in the Utility's electricity revenue and cost balancing account assets decreased from December 31, 2006 mainly because actual revenues were higher than the authorized revenue requirement.This is consistent with seasonal demand changes with the under-collection decreasing during the summer months when usage of electricity rises.In addition, the Utility's electricity revenue and cost balancing account liabilities decreased during the nine month period as a result of CPUC authorized rate reductions designed to reduce the over-collection. 17 NOTE 4: DEBT PG&E Corporation Senior Credit Facility PG&E Corporation has a $200 million revolving unsecured credit facility (“senior credit facility”) with a syndicate of lenders that, as amended in February 2007, extends to February 26, 2012.There were no material changes to the terms, fees, interest rates, or covenants related to the senior credit facility as a result of the February 2007 amendment. The senior credit facility allows both loan drawdowns and issuance of letters of credit, although at September 30, 2007, neither were outstanding. Convertible Subordinated Notes AtSeptember 30, 2007, PG&E Corporation had outstanding approximately $280 million of 9.50% Convertible Subordinated Notes that are scheduled to mature on June 30, 2010.Interest is payable semi-annually in arrears on June 30 and December 31.These Convertible Subordinated Notes may be converted (at the option of the holder) at any time prior to maturity into 18,558,059 shares of common stock of PG&E Corporation, at a conversion price of $15.09 per share. The conversion price is subject to adjustment should a significant change occur in the number of PG&E Corporation's shares of common stock outstanding.In addition, holders of the Convertible Subordinated Notes are entitled to receive "pass-through dividends" determined by multiplying the cash dividend paid by PG&E Corporation per share of common stock by a number equal to the principal amount of the Convertible Subordinated Notes divided by the conversion price.In connection with common stock dividends paid January 15 through October 15, 2007, PG&E Corporation paid approximately $26 million of "pass-through dividends" to the holders of Convertible Subordinated Notes.Since no holders of the Convertible Subordinated Notes exercised the one-time right to require PG&E Corporation to repurchase the Convertible Subordinated Notes on June 30, 2007, PG&E Corporation reclassified the Convertible Subordinated Notes as a noncurrent liability (in Noncurrent Liabilities - Long-Term Debt) in the accompanying Condensed Consolidated Balance Sheets effective as of that date. In accordance with SFAS No. 133, the dividend participation rights component of the Convertible Subordinated Notes is considered to be an embedded derivative instrument and, therefore, must be bifurcated from the Convertible Subordinated Notes and recorded at fair value in PG&E Corporation's Condensed ConsolidatedFinancial Statements.Dividend participation rights are recognized as operating cash flows on PG&E Corporation’s Condensed Consolidated Statements of Cash Flows.Changes in the fair value are recognized in PG&E Corporation's Condensed ConsolidatedStatements of Income as a non-operating expense or income (in Other Income, Net). At September 30, 2007 and December 31, 2006, the total estimated fair value of the dividend participation rights component, on a pre-tax basis, was approximately $67 million and $79 million, respectively, of which $25 million and $23 million, respectively, was classified as a current liability (in Current Liabilities - Other) and $42 million and $56 million, respectively, was classified as a noncurrent liability (in Noncurrent Liabilities-Other)in the accompanying Condensed Consolidated Balance Sheets. Utility In the ordinary course of the Utility’s construction activities, contractors who work on and provide materials to projects may have certain statutory liens on such projects, which are released as construction progresses and payments are made for their work or materials. See Note 10 below for a discussion of capital lease obligations related to certain contracts to purchase power from qualifying facilities (“QFs”). Senior Notes In March 2007, the Utility issued $700 million principal amount of 5.80% Senior Notes due March 1, 2037.The Utility received proceeds of $690 million from the offering, net of a $4 million discount and $6 million in issuance costs.Interest is payable semi-annually in arrears on March 1 and September 1.The proceeds from the sale of the Senior Notes were used to repay outstanding commercial paper and for working capital purposes. These and other Senior Notes are unsecured and rank equally with the Utility’s other senior unsecured and 18 unsubordinated debt.Under the indenture for the Senior Notes, the Utility has agreed that it will not incur secured debt or engage in sale leaseback transactions (except for (1) debt secured by specified liens, and (2) aggregate other secured debt and sales and leaseback transactions not exceeding 10% of the Utility’s net tangible assets, as defined in the indenture) unless the Utility provides that the Senior Notes will be equally and ratably secured. At September 30, 2007, there were $5.8 billion of Senior Notes outstanding. Working Capital Facility On February 26, 2007, the Utility increased its revolving credit facility (“working capital facility”) with a syndicate of lenders by $650 million to $2.0 billion and extended the facility to February 26, 2012.The working capital facility is used primarily as liquidity support for commercial paper as described below.Letters of credit issued under the working capital facility are used primarily to provide credit enhancements to counterparties for natural gas and energy procurement transactions.There were no material changes to the terms, fees, interest rates, or covenants related to the working capital facility as a result of the February 2007 amendment. At September 30, 2007, there were approximately $185 million of letters of creditand $600 million of borrowings outstanding under the working capital facility.The available capacity under the working capital facility is further reduced by the $565 million of outstanding commercial paper as discussed below.On October 22 and November 1, 2007, the Utility repaid $400 million and $200 million, respectively, of borrowings under the working capital facility with excess cash on hand. Accounts Receivable Facility On February 26, 2007, in connection with the amendment of the working capital facility described above, the Utility terminated its $650 million accounts receivable facility that was scheduled to expire on March 5, 2007.There were no loans outstanding under the Utility’s accounts receivable facility at the time of termination. Commercial Paper Program On June 28, 2007, the Utility increased its borrowing capacity under the commercial paper program from $1.0 billion to $1.75 billion.Commercial paper borrowings are used primarily to cover fluctuations in cash flow requirements.These borrowings are supported by available capacity under the working capital facility described above.The commercial paper may have maturities up to 365 days and ranks equally with the Utility’s other unsubordinated and unsecured indebtedness.At September 30, 2007, the Utility had $565 millionof commercial paper outstanding at an average yield of approximately 5.57%. Rate Reduction Bonds In December 1997, PG&E Funding LLC, a limited liability corporation wholly owned by and consolidated by the Utility, issued $2.9 billion of RRBs.The proceeds of the RRBs were used by PG&E Funding LLC to purchase from the Utility the right, known as “transition property,” to be paid a specified amount from a non-bypassable charge levied on residential and small commercial customers.The total principal amount of RRBs outstanding at September 30, 2007 was approximately $73 million.The RRBs are scheduled to mature on December 26, 2007. While PG&E Funding LLC is a wholly owned consolidated subsidiary of the Utility, it is legally separate from the Utility.The assets of PG&E Funding LLC are not available to creditors of the Utility or PG&E Corporation, and the transition property is not legally an asset of the Utility or PG&E Corporation.The RRBs are secured solely by the transition property and there is no recourse to the Utility or PG&E Corporation. Energy Recovery Bonds In 2005, PG&E Energy Recovery Funding LLC (“PERF”) issued two separate series of ERBs in the aggregate amount of $2.7 billion.The proceeds of the ERBs were used by PERF to purchase from the Utility the right, known as “recovery property,” to be paid a specified amount from a dedicated rate component.The total principal amount of ERBs outstanding at September 30, 2007 was approximately $2.0 billion.The ERBs are scheduled to mature on December 25, 2012. 19 While PERF is a wholly owned consolidated subsidiary of the Utility, it is legally separate from the Utility.The assets(including the recovery property) of PERF are not available to creditors of the Utility or PG&E Corporation, and the recovery property is not legally an asset of the Utility or PG&E Corporation. NOTE 5: SHAREHOLDERS' EQUITY PG&E Corporation's and the Utility's changes in shareholders' equity for the nine months ended September 30, 2007 were as follows: PG&E Corporation Utility (in millions) Total Common Shareholders' Equity Total Shareholders' Equity Balance at December 31, 2006 $ 7,811 $ 8,200 Effects of adoption of FIN 48 at January 1, 2007 (18 ) (21 ) Net income 803 818 Common stock issued 125 - Common restricted stock amortization 19 - Common stock dividends declared and paid (253 ) (381 ) Common stock dividends declared but not yet paid (127 ) - Preferred stock dividends - (10 ) Tax benefit from share-based payment awards 23 14 Other comprehensive income 15 15 Equity infusion - 200 Balance at September 30, 2007 $ 8,398 $ 8,835 On April 19, 2007, PG&E Corporation made an equity infusion of $200 million to the Utility in order to maintain the 52% common equity target authorized by the CPUC and to ensure that the Utility has adequate capital to fund its capital expenditures. Dividends During the nine months ended September30, 2007, the Utility paid common stock dividends totaling $410 million, including $381 million of common stock dividends paid to PG&E Corporation and $29 million of common stock dividends paid to PG&E Holdings, LLC, a wholly owned subsidiary of the Utility. On January 15, 2007, PG&E Corporation paid common stock dividends of $0.33 per share.On April 15, July 15, and October 15, 2007, PG&E Corporation paid common stock dividends of $0.36 per share.The above dividend payments totaled $529 million, including $35 million of common stock dividends paid to Elm Power Corporation, a wholly owned subsidiary of PG&E Corporation. PG&E Corporation and the Utility record common stock dividends declared to Reinvested Earnings. On February 15, May 15, and August 15,2007, the Utility paid cash dividends on various series of its preferred stock outstanding in the aggregate amount of $10 million.On September 19, 2007, the Board of Directors of the Utility declared cash dividends on various series of its preferred stock payable on November 15, 2007 to shareholders of record on October 31, 2007. NOTE 6: EARNINGS PER COMMON SHARE Earnings per common share (“EPS”) is calculated utilizing the “two-class” method, by dividing the sum of distributed earnings to common shareholders and undistributed earnings allocated to common shareholders by the weighted average number of common shares outstanding during the period.In applying the “two-class” method, undistributed earnings are allocated to both common shares and participating securities.PG&E Corporation's Convertible Subordinated Notes are entitled to receive pass-through dividends and meet the criteria of a participating security.All PG&E Corporation's participating securities participate in dividends on a 1:1 basis with common shares. 20 PG&E Corporation applies the treasury stock method of reflecting the dilutive effect of outstanding stock-based compensation in the calculation of diluted EPS in accordance with SFAS No. 128, “Earnings Per Share” (“SFAS No. 128”).SFAS No. 128 requires that proceeds from the exercise of options and warrants are assumed to be used to purchase common shares at the average market price during the reported period.The incremental shares (the difference between the number of shares assumed issued upon exercise and the number of shares assumed purchased) must be included in the number of weighted average common shares used for the calculation of diluted EPS. The following is a reconciliation of PG&E Corporation's net income and weighted average common shares outstanding for calculating basic and diluted net income per share: Three Months Ended Nine Months Ended September 30, September 30, (in millions, except per share amounts) 2007 2006 2007 2006 Net income $ 278 $ 393 $ 803 $ 839 Less: distributed earnings to common shareholders 127 115 379 344 Undistributed earnings $ 151 $ 278 $ 424 $ 495 Common shareholders earnings Basic Distributed earnings to common shareholders $ 127 $ 115 $ 379 $ 344 Undistributed earnings allocated to common shareholders 143 264 402 469 Total common shareholders earnings, basic $ 270 $ 379 $ 781 $ 813 Diluted Distributed earnings to common shareholders $ 127 $ 115 $ 379 $ 344 Undistributed earnings allocated to common shareholders 143 264 402 469 Total common shareholders earnings, diluted $ 270 $ 379 $ 781 $ 813 Weighted average common shares outstanding, basic 352 347 350 345 9.50% Convertible Subordinated Notes 19 19 19 19 Weighted average common shares outstanding and participating securities, basic 371 366 369 364 Weighted average common shares outstanding, basic 352 347 350 345 Employee share-based compensation and accelerated share repurchase program 1 2 2 4 Weighted average common shares outstanding, diluted 353 349 352 349 9.50% Convertible Subordinated Notes 19 19 19 19 Weighted average common shares outstanding and participating securities, diluted 372 368 371 368 Net earnings per common share, basic Distributed earnings, basic (2) $ 0.36 $ 0.33 $ 1.08 $ 1.00 Undistributed earnings, basic 0.41 0.76 1.15 1.36 Total $ 0.77 $ 1.09 $ 2.23 $ 2.36 Net earnings per common share, diluted Distributed earnings, diluted $ 0.36 $ 0.33 $ 1.08 $ 0.99 Undistributed earnings, diluted 0.41 0.76 1.14 1.34 Total $ 0.77 $ 1.09 $ 2.22 $ 2.33 (1)
